Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00009-CR

                               Fausto Abel FRIAS,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR3796
                 Honorable Lori I. Valenzuela, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED March 4, 2015.


                                         _________________________________
                                         Marialyn Barnard, Justice